Title: André Thoüin to Thomas Jefferson, 7 December 1811
From: Thoüin, André
To: Jefferson, Thomas


          
            
                     Monsieur et venerable correspondant 
                      à Paris ce 7 Xbre 1811
            
		   
		  Permettez moi d’avoir l’honneur de vous présenter M. Correa de Serra, naturaliste portugais, mon honorable collegue à la Societé d’agriculture de Paris, à l’Institut de France, aux annales du Museum et mon respectable ami. Entrainé par une passion irresistible vers l’étude de la nature, de Ses loix et Surtout de Ses productions, il a voyagé dans diverses parties
				de l’Europe et S’est lié avec la plupart des Savans qui Suivent la même carrière; mais avec cette difference  qu’il ne fait pas Son metier de la Science; Il la revêre comme une divinité,
				cherche à en découvrir les mystères et ensuite il les developpe à Ses contemporains. Les annales du Museum, les mémoires de la Societé d’agriculture, ceux de l’Institut et de beaucoup de compagnies Savantes renferment un grand nombre de Ses découvertes.
            En quittant l’Europe il laisse après lui des regrets à toutes les personnes qui ont eu l’avantage de le connoitre et elles ne Supportent Sa perte que dans la ferme persuasion où elles Sont que M. Correa de Serra, apprecié comme il doit l’être par les habitans du nouveau monde, ne tardera pas à trouver un grand nombre d’amis. Sa moralité douce, Sa tolerance affectueuse Sa probité integre et Sa
				politesse franche en Sont de Surs garrants.
            En vous présentant, Monsieur, mon ami, je n’ai d’autre but que de mettre en contact deux hommes faits pour S’apprecier et d’éviter les longueurs d’une appreciation tardive. De Sa part la vôtre est faite depuis longtems Comme pour tous les amis de l’humanité. Quelques Conferences Suffiront pour établir la votre et je felicite votre pays de l’avantage qu’il a de posseder un nouvel habitant tel que M. Correa de Serra.
            Veuillez recevoir, Je vous prie, de nouveau, Monsieur et venerable Correspondant l’expression de mon inviolable et respectueux attachement
                     Thoüin
          
          
            
                     
                     Je joins ici un opuscule dans lequel j’ai pris la liberté de placer votre nom, desirant le voir honorer le jardinage comme il honore depuis longtems les Sciences politiques. Veuillez le recevoir avec votre indulgence accoutumée; je vous en aurai la plus Sincere obligation.
          
         
          Editors’ Translation
          
            
              
                     Sir and venerable correspondent 
                     Paris 
                        7 December 1811
              
		   
		  Allow me the honor of introducing to you Mr. Corrêa da Serra, a Portuguese naturalist, my honorable colleague at the Société d’Agriculture in Paris, the Institut de France, and the Annales du Muséum, and my respectable friend. Driven by an irresistible passion to study nature, its laws, and especially its productions, he has traveled through the various parts of Europe and made friends
			 with most of the scientists who follow the same career, but with this difference, he does not make science his trade. He reveres it as a divinity, seeking to discover its mysteries and then
				explain
			 them to his contemporaries. The Annales du Muséum, the memoirs of the Société d’Agriculture, and those of the Institut and numerous other learned societies contain many of his discoveries.
              In departing from Europe, he leaves all the people who have had the advantage of knowing him feeling regretful. They bear the thought of losing him only through their firm conviction that Mr. Corrêa da Serra, appreciated  as he must be by the people of the New World, will soon make many friends. His gentle morality, affectionate tolerance, honest probity, and candid politeness
			 surely warrant it.
              In introducing my friend, Sir, my only goal is to bring into contact two men who are bound to appreciate each other, and to avoid delaying their recognition of each other’s worth. He has, like all friends of humanity, long held you in high esteem. A few meetings will suffice for him to earn your respect, and I congratulate your country on the advantage it now has of possessing a new resident like Mr. Corrêa da Serra.
              Please accept again, I pray you, Sir and venerable correspondent, my expression of inviolable and respectful attachment
                     Thoüin
            
            
              
                     
                     I enclose an essay in which I took the liberty of placing your name, wishing to see it bestow honor on gardening, as it has long been doing in the political sciences. Please receive it with your customary indulgence; which will place me under the most sincere obligation.
            
          
        